                                                     U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     March 12, 2020


VIA ECF                                                          USDC SDNY
                                                                 DOCUMENT
The Honorable Mary Kay Vyskocil                                  ELECTRONICALLY FILED
United States District Court                                     DOC #:
Daniel Patrick Moynihan Courthouse                               DATE FILED: 3/16/2020
500 Pearl Street
New York, New York 10007

                            Re:   United States v. Navarro, et al., 20 Cr. 160
                                  United States v. Izhaki & Lebowitz, 20 Cr. 161

Dear Judge Vyskocil:

         On March 9, 2020, the Government unsealed four indictments relating to allegations of
misbranding and drug adulteration in the world of competitive horseracing. Underlying each of
the indictments were allegations of “doping” through the use of misbranded and adulterated
performance enhancing drugs (“PEDs”). Two of those indictments, captioned above, were
assigned to Your Honor.1 The Government respectfully writes to provide the Court with a status
update on these matters in advance of the Court’s arraignment and initial conference, scheduled
for March 23, 2020, at 3:30 p.m, and to request that the Court order that defendants A through J
listed below arrive at the fifth floor of the Courthouse no later than 9:00 a.m. on March 23, 2020,
to facilitate Pretrial Services interviews and appointment of counsel as necessary.

                             Arrests and Pretrial Services Proceedings

       Of the 19 defendants charged in the Navarro Indictment, and the two charged in the Izhaki
Indictment, each was arrested on the morning of March 9. Of the Navarro defendants, the
following defendants were presented on that day before Magistrate Judge Ona T. Wang in the
Southern District of New York:

    1.   Michael Tannuzzo
    2.   Ross Cohen
    3.   Kristian Rhein
    4.   Alexander Chan

1
 United States v. Scott Robinson and Scott Mangini, 20 Cr. 162, has been assigned to Judge J.
Paul Oetken; and the fourth case, United States v. Louis Grasso, et al., 20 Cr. 163, has been
assigned to Judge P. Kevin Castel.
                                                                                            Page 2


    5.   Henry Argueta
    6.   Nicholas Surick
    7.   Rebecca Linke
    8.   Christopher Marino

Both defendants charged in the Izhaki Indictment, Sarah Izhaki and Ashley Lebowitz, were also
presented before Judge Wang on that day. All of these defendants were released on March 9
pursuant to bail conditions set by Judge Wang, and each has either appointed or retained counsel.

        The remaining defendants in the Navarro case, excepting Seth Fishman, 2 were also
arrested on March 9 and presented before Magistrate Judges of the various districts of those arrests,
and each has been released on conditions sought by those respective Magistrates. For ease of
reference, those defendants and their Districts of initial presentment under Federal Rule of
Criminal Procedure 5(c)(3) are set forth below:

    A.   Jorge Navarro (Southern District of Florida)
    B.   Erica Garcia (Southern District of Florida)
    C.   Marcos Zulueta (Middle District of Pennsylvania)
    D.   Gregory Skelton (Southern District of Indiana)
    E.   Lisa Giannelli (District of Delaware)
    F.   Jordan Fishman (District of Massachusetts)
    G.   Rick Dane, Jr. (Central District of California)
    H.   Christopher Oakes (Southern District of Florida)
    I.   Jason Servis (Southern District of Florida)
    J.   Michael Kegley, Jr. (Eastern District of Kentucky)

For each of the defendants A through J, and barring any relevant change in circumstances, the
Government anticipates requesting at the March 23, 2020, conference that the Court continue the
terms of release imposed in the Districts of initial presentment. However, each of these ten
defendants will need to be interviewed by this District’s Pretrial Services Office in advance of the
3:30 conference on March 23, 2020. Having discussed the logistics of those interviews with a
representative of Pretrial Services, the Government respectfully requests that the Court order that
the defendants A through J listed above arrive at the fifth floor of the Courthouse no later than
9:00 a.m. on March 23, 2020, for purposes of those Pretrial Services interviews.

        The Government understands that travel to and from New York is complicated by concerns
for health and safety arising from COVID-19. To the extent that the Court receives requests by
out-of-District defendants with retained counsel for accommodations regarding appearance at the
March 23, 2020, conference, the Government would respectfully request that the Court maintain
the current schedule; the Government has no objection to counsels’ or defendants’ appearance by
telephone conference to the extent the Court deems that an appropriate accommodation. In the

2
 Seth Fishman was arrested in October 2019 and initially presented before the Southern District
of Florida. He was subsequently presented in this District before Magistrate Judge Katharine H.
Parker on or about November 12, 2019, at which time he was released upon conditions set by the
Court.
                                                                                           Page 3


event that a defendant with retained counsel is not appearing in person for the March 23, 2020,
conference, the Government would request that such defendants contact pretrial services for a
remote interview at the earliest time convenient to Pretrial Services.

       Defendants without retained counsel will need counsel assigned at the time of the March
23, 2020, conference. If those defendants have appeared for in-person Pretrial Services interviews
by 9:00 a.m., the Government anticipates that those defendants will be able to meet and confer
with potential CJA counsel in advance of the 3:30 p.m. conference. As the date for the conference
approaches, the Government will identify for the Clerk’s Office and CJA panel those defendants
for whom the Government is unaware of retained counsel.

                                            Discovery

        The Government will be prepared to discuss the status and scope of discovery in each
case at the March 23 conference. In advance of that conference, the Government will circulate to
counsel for each defendant with retained counsel or appointed counsel approved in this District a
proposed protective order governing that discovery, which will include personal identifying and
financial information for various individuals. A copy of the proposed order (identical for both the
Navarro case and Izhaki case) are attached to this letter as Exhibit A.

         The discovery in the Navarro case is voluminous. From approximately October 2018
through approximately October 2019, the Government obtained authorization for wiretaps over
the cellular telephones of, among others, the defendants Nicholas Surick, Jorge Navarro, Jason
Servis, Christopher Oakes, Lisa Giannelli, Seth Fishman, and Kristian Rhein. The Government
obtained search warrants for over a dozen email accounts, online storage accounts, and electronic
devices (principally cellular telephones) prior to the March 9, 2020, arrests, and conducted two
covert searches on barns associated with the Navarro defendants. Additionally, at the time of
arrests, the Government executed multiple searches of various premises associated with the
Navarro defendants, including residential and commercial premises at which large volumes of
drugs and electronics were obtained. The Government will continue to process those search
returns and will attempt to provide an estimate of the total volume of discovery to defense
counsel as soon as possible.
                                                                                               Page 4


            The discovery in the Izhaki case is more limited, consisting largely of consensual
    recordings, draft transcripts of those recordings, surveillance photographs and reports, drugs sold
    by each of the defendants, and cellular telephone geolocation information. The Government
    anticipates providing a substantial portion of the Izhaki discovery to defense counsel at the time
    of the March 23 conference.




                                                 Very truly yours,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney


                                              by: ___/s Andrew Adams_________________
                                                  Sarah Mortazavi
                                                  Andrew Adams
                                                  Benet Kearney
                                                  Assistant United States Attorneys
                                                  (212) 637-2520 / 2340 / 2260



The Government's request that Defendants Navarro, Garcia,
Zulueta, Skelton, Giannelli, Jordan Fishman, Dane, Jr., Oakes,
Servis, and Kegley, Jr. appear at or before 9:00AM on March
23, 2020 at the fifth floor of the Daniel Patrick Moynihan
Courthouse, 500 Pearl Street, New York, NY, in order to meet
with Pretrial Services for interview is GRANTED.

With respect to the government's statement that, “the
government has no objection to counsels’ or defendants’
appearance by telephone conference to the extent the court
deems that an appropriate accommodation,” all parties are
reminded of the requirements in Federal Rule of Criminal
Procedure 10 that a defendant must be physically present at his
or her arraignment unless the Court accepts a written waiver of
appearance which complies with Rule 10(b). The Court has
received one request to accept such a waiver and that request
will be the subject of a separate order.


      3/16/2020
